ORDER

PER CURIAM:
Billy Don Day appeals from an order modifying a decree of dissolution. He contends the trial court erred in calculating child support and ordering payment of a portion of his daughter’s college expenses. He also contends the court erred in ordering him to continue to provide health insurance coverage for the children and to pay the deductibles. Among other things, he contends that the departure from the Form 14 calculation violated Rule 88.01 in that the court did not specifically use the word “unjust” or “inappropriate” in its findings. Finally, he contends the court erred in the award of attorney’s fées to Mary Ellen Day.
The judgment is affirmed. Rule 84.16(b).